Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Purchasing 3.2 Million Shares of Cogeco Cable Inc. and 1.6 Million Shares of Cogeco Inc. TORONTO, Nov. 26 /CNW/ - Rogers Communications Inc. announced today that it has entered into agreements to purchase 3,200,000 subordinate voting shares of Cogeco Cable Inc. and 1,623,500 subordinate voting shares of Cogeco Inc. pursuant to private agreements with third parties. Rogers Communications is acquiring the subordinate voting shares of
